Title: To Thomas Jefferson from C. W. F. Dumas, 11 April 1786
From: Dumas, Charles William Frederick
To: Jefferson, Thomas



Monsieur
LaHaie, 11e. Avr. 1786

J’espere que la présente trouvera Votre Excellence de retour en bonne santé.
J’ai reçu les précieuses Notes sur la Virginie, et les relis avec tout l’intérêt que je prends à la matiere, et la reconnoissance due au généreux Auteur. Les Additions et la Carte annoncées pour la Traduction, nous font espérer impatiemment que Mr. Morelet se hâte de la faire paroître.
Permettez, Monsieur, que je place ici mes complimens pour Mrs. Humphreis et Short.
Je suis avec grand respect De Votre Excellence le très-humble et très-obeissant serviteur,

C W F Dumas

